Citation Nr: 0303239	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This appeal before the Board of 
Veterans' Appeals (Board) was initiated from a September 1995 
rating decision of the Newark, New Jersey Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
a rating in excess of 10 percent for PTSD.  In December 1995, 
the RO granted a 30 percent rating for PTSD, effective from 
September 1995.  In October 1998, the Board remanded the case 
for further development.  In September 2001 the RO increased 
the rating to 70 percent, and also granted a total rating 
based on individual unemployability due to service connected 
disability.  The veteran has continued his appeal.  

During the course of the present appeal the RO, on two 
occasions, increased the rating for PTSD (to 30 percent 
effective September 1, 1995, and to 70 percent effective May 
19, 2000).  The veteran did not file a notice of disagreement 
with the effective date assigned on either occasion.  
Consequently, the sole matter remaining for the Board's 
consideration is entitlement to a current schedular rating in 
excess of 70 percent.  The issue of entitlement to an earlier 
effective date must be separately appealed.  See Henderson v. 
West, 11 Vet. App. 245, 246 (1998) [assignment of effective 
date is a separate element of a claim as to which a claimant 
must file a jurisdiction-conferring Notice of Disagreement 
(NOD)].  The RO, sua sponte, has issued a supplemental 
statement of the case (SSOC) regarding the effective date of 
the award of TDIU.  Without a jurisdiction-conferring NOD 
(and timely substantive appeal) on that matter from the 
veteran, the Board has no authority to consider such claim.   
Hence, the issue has been characterized as stated.


FINDING OF FACT

The veteran's PTSD produces no more than severe social and 
industrial impairment; he is not virtually isolated in the 
community; he has not demonstrated profound retreat from 
mature behavior, and is not demonstrably unable to obtain or 
retain employment due to PTSD symptom; total occupational and 
social impairment due to PTSD symptoms is not shown.  


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified of 
the basis for the current rating in the September 2001 rating 
decision, and in SSOCs in September and October 2001.  The 
September 2001 SSOC cited applicable provisions of the VCAA 
notifying the veteran of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has not mentioned any outstanding evidence that 
might support his claim or affect its outcome.  He has been 
afforded VA examinations.  There is no indication that the 
evidentiary record is incomplete.  The Board concludes that 
the RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations, and finds that it is 
not prejudicial to the veteran to adjudicate his claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Rating Schedule which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

Regulations governing the evaluation of mental disorders were 
revised effective November 7, 1996, during the instant appeal 
period.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the applicable regulations 
are amended during the pendency of an appeal, the version of 
the regulations most favorable to the veteran should be 
applied to the claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The severity of the veteran's PTSD is ascertained by 
application the rating criteria set forth in Diagnostic Code 
(Code) 9411 of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4.  Under the Code 9411 criteria 
in effect prior to November 7, 1996, a 70 percent rating is 
warranted when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  

Under the revised rating criteria, a 70 percent rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Code 9411 (effective November 7, 1996).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994). 

Factual Background

PTSD was diagnosed on October 1993 VA examination.  The RO 
granted service connection based on such diagnosis, and on 
their finding that the veteran was exposed to a stressor 
event in that he witnessed the death of a comrade in a 
landmine explosion.

PTSD and substance abuse were diagnosed during two VA 
hospitalizations in 1995.  PTSD also diagnosed when the 
veteran admitted to a private addiction treatment center in 
March 1995.  

PTSD continued to be diagnosed when the veteran was admitted 
to a VA domiciliary treatment center from March to July 1996.

On March 1997 VA PTSD the examiner mentioned that the 
veteran's chart (medical records) was not available.  The 
veteran complained of nightmares and sweats associated with 
thoughts of Vietnam.  He continued to see and experience 
explosions and the smelling of burning flesh.  He remembered 
when his best friend was killed in a mine sweep operation, 
continuing to have flashbacks of the event.  Examination 
showed the veteran to be alert and oriented times three, with 
normal speech, and no psychomotor agitation or depression.  
His memory was good and his concentration was fair.  The 
veteran indicated that he felt depressed with no constricted 
affect.  He denied suicidal or homicidal ideation and 
auditory or visual hallucinations.  He had paranoia at times.  
Insight was fair; judgment was noted to be compromised by 
alcohol use.  PTSD, moderate, was diagnosed  The veteran 
informed the examiner that he was getting Social Security 
Administration disability benefits and had not been able to 
be employed.  He considered not socially incapacitated, and 
was considered able to function.  The examiner added that 
eventually the veteran would be able to go back to work.  

On April 1997 VA hospital admission PTSD was diagnosed.  
Examination revealed depressed mood, appropriate affect, and 
normal speech.  The veteran denied hallucinations, delusions, 
and suicidal and homicidal thoughts.  Judgment and insight 
were described as fair.  

On May 2000 VA PTSD examination the veteran informed the 
examiner that he was not currently receiving any psychiatric 
treatment or medication.  He indicated that he was 
unemployable, and had last worked in 1993.  He complained of 
difficulty concentrating and of conflicts with figures of 
authority.  He was persistently depressed, irritable and 
preoccupied with memories of Vietnam.  He complained of 
flashbacks and of a severe sleep impairment.  He added that 
he was socially isolated.  Examination revealed him to be 
alert and oriented times three.  His speech was normal and 
his affect was appropriate.  His mood was depressed.  No 
disturbance of mental stream, thought, or perception was 
noted.  He denied suicidal or homicidal ideation.  His 
insight was fair and judgment was adequate.  PTSD was 
diagnosed.  A GAF score of 50 was supplied.  A GAF score of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The examiner noted that the veteran had vivid flashbacks and 
dreams of seeing comrades killed and mutilated by mines 
during mine sweeping operations.  He suffered from 
depression, with a sense of survivor's guilt.  He resisted 
being in public places due to feelings of hypervigilance.  He 
also suffered from excessive startle response.  The examiner 
added that the veteran had lost several jobs due to conflicts 
with authority.  The examiner opined that the veteran's PTSD 
was justified based upon verified stressors on mine sweeping 
details in 1969.  



Analysis

The RO has assigned a 70 percent schedular rating for PTSD 
and awarded the veteran TDIU.  At this point, the only way in 
which he can establish entitlement to a higher schedular 
rating for PTSD is by showing that symptoms of the disability 
satisfy either the previous or the current (revised) criteria 
for rating PTSD.  After careful review of the entire 
evidentiary record, it is the Board's judgment that that the 
veteran has not met this evidentiary requirement, and that a 
schedular rating in excess of 70 percent for PTSD is not 
warranted. 

The medical evidence does not suggest that the attitudes of 
all contacts except the most intimate are so adversely 
affected by the veteran as to result in virtual isolation in 
the community, that he has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Consequently, the pre-November 7, 1996 rating criteria for a 
schedular 100 percent rating are not met.

As the RO has already granted TDIU, any consideration under 
38 C.F.R. § 4.16(c) criteria would be moot. .

Considering the claim for a 100 percent schedular rating for 
PTSD under the revised criteria (effective November 7, 1996), 
the medical evidence does not establish that there is total 
occupational and social impairment, due to any of the 
following (or comparable) symptoms:  gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  As neither the "old" nor the "new" criteria 
for a schedular 100 percent rating for PTSD are met, such a 
rating is not warranted.

ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

